Name: Commission Regulation (EEC) No 553/81 of 12 February 1981 on certificates of origin and applications for such certificates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 3 . 81 Official Journal of the European Communities No L 59 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 553 / 81 of 12 February 1981 on certificates of origin and applications for such certificates hand , that commercial documents are increasingly being kept in the form of copies , which are often reduced-scale copies ; Whereas the present minimum period for the retention of applications should be reduced to two years and at the same time , subject to certain conditions , the retention of applications in the form of copies , which may be reduced-scale copies , should be permitted ; Whereas , as this Regulation replaces Regulations ( EEC) No 582 / 69 and ( EEC ) No 518 / 72 , those Regulations should be repealed ; Whereas , however , in order to allow existing stocks of such forms to be used up , the simultaneous use of old-style Tind new-style forms should be allowed for a certain period of time ; Whereas this Regulation is in accordance with the opinion of the Committee on Origin , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation ( EEC ) No 802 / 68 of 27 June 1968 on the common definition of the concept of the origin of goods ('), and in particular Article 14 thereof, Whereas Regulation ( EEC ) No 802 / 68 provides in Article 10 that certificates of origin for goods originating in and exported from the Community must comply with the conditions prescribed by Article 9 of that Regulation ; Whereas , with a view to ensuring that those provisions were respected in a uniform manner , the Commission laid down in Regulation ( EEC ) No 582 / 69 ( 2 ) the forms of certificate of origin and application for such certificates ; whereas those forms were later modified by Regulation ( EEC ) No 518 / 72 ( 3 ); whereas , however , that modified version is no longer in conformity with the most recent international standards ; whereas , in particular , it is not in conformity with the layout key recommended by the Economic Commission for Europe in Geneva for documents used in external trade ; whereas , in order to take account of that recommendation , it is desirable to adapt the specimen certificate of origin and application for such certificate to the layout key ; Whereas Regulation ( EEC ) No 582 / 69 furthermore provided that the competent authorities or authorized agencies must retain the original applications for the certificates for a minimum period of three years ; Whereas experience has shown , on the one hand , that a shorter period of retention is sufficient , and on the other HAS ADOPTED THIS REGUEATION : Article 1 1 . Certificates of origin relating to goods originating in the Community or in one of the Member States thereof and intended for export from the Community , and applications for such certificates , must , under the conditions laid down in Articles 9 and 10 of Regulation ( EEC ) No 802 / 68 , be made out on forms conforming to the specimens annexed to this Regulation . 2 . Each certificate and the application for such certificate must , for identification purposes , bear the same serial number . When the certificates are issued the competent national authorities may in addition place a number of issue on them . If the needs of the export trade so require , one or more copies of each certificate may be made . (') OJ No E 148 , 28 . 6 . 1968 , p . 1 . H OJ No E 79 , 31 . 3 . 1969 , p . 1 . (') OJ No E 67 , 20 . 3 . 1972 , p . 25 . No L 59 / 2 Official Journal of the European Communities 5 . 3 . 81 Article 2 However , applications may also be retained in the form of copies thereof , provided that they have the same probative value under the law of the Member State concerned . The competent national authorities shall determine what additional particulars , if any , are to be given in the application . Such additional particulars must be kept to a strict minimum . Each Member State shall inform the Commission of the provisions which it adopts in pursuance of the preceding paragraph . The Commission shall immediately communicate this information to the other Member States . Article 4 Regulations ( EEC ) No 582 / 69 and ( EEC ) No 518 / 72 are hereby repealed . Nevertheless , forms which conform to the specimens annexed to Regulation ( EEC ) No 518 / 72 may still be used until 31 March 1983 . Article 3 Article 5 The competent authorities or authorized agencies of the Member States which have issued certificates of origin must retain the applications for a minimum of two years . This Regulation shall enter into force on 1 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 February 1981 . For the Commission Karl-Heinz NARJES Member of the Commission ANNEX 1 Consignor (Space reserved for translation) No. 000000 ORIGINAL (Space reserved for translation)(Space reserved for issuing number) EUROPEAN COMMUNITY (Space reserved for translation)2 Consignee (Space reserved for translation) CERTIFICATE OF ORIGIN (Space reserved for translation) 3 Country of Origin (Space reserved for translation) 5 Remarks (Space reserved for translation)4 Transport details (Optional ) (Space reserved for translation) 6 Item number ; marks , numbers , number and kind of packages ; description of goods (Space reserved for translation) 7 Quantity (Space reserved for translation) 8 THE UNDERSIGNED AUTHORITY CERTIFIES THAT THE GOODS DESCRIBED ABOVE ORIGINATE IN THE COUNTRY SHOWN IN BOX 3 (Space reserved for translation) Place and date of issue ; name , signature and stamp of competent authority (Space reserved for translation) class="page"> No. 000000 COPY (Space reserved for translation)(Space reserved for issuing number) EUROPEAN COMMUNITY (Space reserved for translation) CERTIFICATE OF ORIGIN (Space reserved for translation) 1 Consignor (Space reserved for translation) 2 Consignee (Space reserved for translation) 4 Transport details (Optional ) (Space reserved for translation) 3 Country of Origin (Space reserved for translation) 5 Remarks (Space reserved for translation) 7 Quantity (Space reserved for translation) 6 Item number ; marks , numbers , number and kind of packages ; description of goods (Space reserved for translation) 8 THE UNDERSIGNED AUTHORITY CERTIFIES THAT THE GOODS DESCRIBED ABOVE ORIGINATE IN THE COUNTRY SHOWN IN BOX 3 (Space reserved for translation) Place and date of issue ; name , signature and stamp of competent authority (Space reserved for translation) class="page"> 1 Consignor (Name , or name of firm , and full address, where applicable as shown in the commercial register) No. 000000 APPLICATION (Space reserved for issuing number) EUROPEAN COMMUNITY 2 Consignee (Name , or name of firm , and full address if known or mention "to order") CERTIFICATE OF ORIGIN 3 Country of origin (" European Community" or country of origin concerned) 4 Transport details (Optional ) 5 Remarks 6 Item number ; marks , numbers , number and kind of packages ; description of goods (For goods not packed indicate number or " in bulk") 7 Quantity ( Expressed in gross or net mass or other units of measure ) 8 I , the undersigned , - APPLY for the issue of a certificate of origin indicating that the goods described above originate in the country shown in box 3 , - DECLARE that the particulars given in this application and the supporting documents and information furnished to the competent authorities with a view to the issue of this certificate are correct , that the goods to which such documents and information relate ar those in respect of which this application is made , that the goods fulfil the conditions laid down by the rules concerning the common definition of the concept of the origin of goods , - UNDERTAKE to furnish , at the request of the competent authorities, such additional information and supporting documents as may be required for the issue of the certificate . 9 Applicant ( If not the consignor) Place and date Signature of the applicant ( 1 ) ( 1 ) The signature of an agent must be followed by his name in block capitals . (Space for additional particulars required by individual States) RULES TO BE OBSERVED WHEN COMPLETING A CERTIFICATE OF ORIGIN AND THE APPLICATION FOR SUCH CERTIFICATE 1 . The forms shall be completed in typescript or by hand , in an identical manner , in one of the official languages of the Community or, depending on the practice and requirements of trade, in any other language . Where forms are completed by hand, this shall be done in ink and in block capitals . 2 . The certificate and the application must not contain erasures or superimposed corrections. Alterations are to be made by crossing out the erroneous entries and adding the correct entries as required . Any such alteration must be authenticated by the person making it and endorsed by the competend authorities . 3 . Each item listed in the application and on the certificate must be preceded by an item number. A horizontal line must be drawn immediately below the final entry. Lines must be drawn through unused spacesto make any subsequent addition impossible . 4 . If the needs of the export trade so require , one or more extra copies of this certificate may be made .